UNITED STATES DISTRICT COURT i
SOUTHERN DISTRICT OF NEW YORK ot
oe

{

i

 

Po i
Francisco Bautista, — DFC 0 2 2019

=f
Plaintiff, -
19-CV-916 (AJN)
—y—
ORDER
Venture 2275 LLC, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

According to the Court’s November 26, 2019, order in the above-captioned matter, Dkt.
No. 51, a post-discovery status conference is scheduled for December 11, 2019. In light of this
deadline, it is hereby ORDERED that by December 6, 2019, the parties shall meet and confer and
submit a joint letter to the Court. The joint letter shall:

1) Include a statement confirming that all fact discovery has been completed (the parties
should not assume that the Court will grant any extensions);

2) Include a statement regarding the status of any settlement discussions and whether the
parties would like a referral to the Magistrate Judge or the $.D.N.Y. mediation

program;

3) Include a statement regarding whether any party intends to move for summary
judgment on or before the deadline specified in the CMP; and

4) Ifno party intends to move for summary judgment, propose (a) a deadline for the
submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
Individual Practices in Civil Cases, and (b) potential trial dates.

SO ORDERED.

New York, New York

Dated: December \ , 2019 A

 

NM

U XLISON J. NATHAN
United States District Judge

 
